 1   LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
 2
     455 Capitol Mall, Suite 802
 3   Sacramento, California 95814
     (916) 504-3933
 4   toddleras@gmail.com
     Attorney for Defendant
 5
     ELO WADLEY
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                         Case No.: 2:17-CR-023 TLN
12
                    Plaintiff,
13
     vs.                                               STIPULATION AND ORDER
14                                                     CONTINUING STATUS CONFERENCE
     DEBORAH LYNN POLLARD, CONWAY                      AND EXCLUDING TIME UNDER THE
15                                                     SPEEDY TRIAL ACT
     PHILLIPS, JR., and ELO WILLIE WADLEY,
16
                    Defendants.                        Date:       November 14, 2019
17                                                     Time:       9:30 a.m.
                                                       Court:      Hon. Troy L. Nunley
18

19

20

21          This matter involves a charged conspiracy to distribute cocaine base involving a court-
22
     authorized wiretap of a pager and two cellular telephones. The government has provided
23
     voluminous discovery to defense counsel. The government has also provided defendants with
24
     proposed resolution offers. All defense counsel are requesting to meet with the government to
25

26   provide defense investigation information in support of modified resolution proposals. In

27   addition, all defense counsel are researching the potential sentencing impact of the First Step Act
     ORDER CONTINUING STATUS
28   CONFERENCE
 1   and conducting ongoing investigation of mitigation information.
 2
            The parties to this action, Plaintiff United States of America by and through Assistant
 3
     United States Attorney Jason Hitt, Attorney Toni White on behalf of Defendant Deborah Lynn
 4
     Pollard, Attorney Steven Plesser on behalf of Defendant Conway Phillips, Jr., and Attorney Todd
 5

 6   Leras on behalf of Defendant Elo Willie Wadley, therefore stipulate as follows:

 7          1.   By this stipulation, Defendants now move to vacate the status conference set for
 8
                 October 17, 2019. The parties request to continue the status conference to November
 9
                 14, 2019, at 9:30 a.m., and to exclude time between October 17, 2019 and November
10
                 14, 2019 under Local Code T-4. The United States does not oppose this request.
11

12          2. Due to the volume of discovery in the case, pending resolution proposals, ongoing

13               investigation of sentencing mitigation factors, and research of the potential impact of
14
                 the First Step Act on sentencing, all defense counsel are requesting additional
15
                 preparation time. This research and investigation is necessary to ensure that potential
16
                 defenses and sentencing mitigation are explored with each defendant in the case.
17

18          3. All defense counsel represent and believe that failure to grant additional time as

19               requested would deny each of them the reasonable time necessary for effective
20
                 preparation, considering the exercise of due diligence.
21
            4. Based on the above-stated facts, the parties jointly request that the Court find that the
22
                 ends of justice served by continuing the case as requested outweigh the best interest
23

24               of the public and the Defendants in a trial within the time prescribed by the Speedy

25               Trial Act.
26
            5. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
27
     ORDER CONTINUING STATUS
28   CONFERENCE
 1              seq., within which trial must commence, the time period of October 17, 2019 to
 2
                November 14, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C. §
 3
                3161(h)(7)(A), and (B) (iv) [Local Code T-4] because it results from a continuance
 4
                granted by the Court at Defendants’ request on the basis that the ends of justice
 5

 6              served by taking such action outweigh the best interest of the public and the

 7              Defendants in a speedy trial.
 8
            6. Nothing in this stipulation and order shall preclude a finding that other provisions of
 9
                the Speedy Trial Act dictate that additional time periods are excludable from the
10
                period within which a trial must commence.
11

12          Assistant U.S. Attorney Jason Hitt and all defense counsel have reviewed this proposed

13   order and authorized Todd Leras via email to sign it on their behalf.
14
     DATED: October 14, 2019
15                                                        By      /s/ Todd D. Leras for
                                                                  JASON HITT
16                                                                Assistant United States Attorney
17
     DATED: October 14, 2019
18                                                        By      /s/ Todd D. Leras for
                                                                  TONI L. WHITE
19                                                                Attorney for Defendant
                                                                  DEBORAH POLLARD
20

21   DATED: October 14, 2019
                                                          By      /s/ Todd D. Leras for
22                                                                STEVEN PLESSER
                                                                  Attorney for Defendant
23
                                                                  CONWAY PHILLIPS, JR.
24   DATED: October 14, 2019
                                                          By      /s/ Todd D. Leras
25                                                                TODD D. LERAS
                                                                  Attorney for Defendant
26
                                                                  ELO WADLEY
27
     ORDER CONTINUING STATUS
28   CONFERENCE
 1                                                ORDER
 2
            BASED ON THE REPRESENTATIONS AND STIPULATION OF THE PARTIES, it is
 3
     hereby ordered that the initial status conference in this matter, scheduled for October 17, 2019, is
 4
     vacated. A new status conference is scheduled for November 14, 2019, at 9:30 a.m. The Court
 5

 6   further finds, based on the representations of the parties and Defendants’ request, that the ends of

 7   justice served by granting the continuance outweigh the best interests of the public and the
 8
     defendants in a speedy trial. Time shall be excluded under the Speedy Trial Act, 18 U.S.C. §
 9
     3161(h)(7)(B)(iv) and Local Code T-4, to allow necessary attorney preparation taking into
10
     consideration the exercise of due diligence for the period from October 17, 2019, up to and
11

12   including November 14, 2019.

13

14
     DATED: October 15, 2019
15                                                             Troy L. Nunley
                                                               United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
